Citation Nr: 1114708	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for migraine headaches, to include as secondary to tinnitus.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from November 1955 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal.  The RO confirmed the denial as to the bilateral shoulder disorder in June 2005.  The Veteran requested a Board videoconference hearing on his VA-Form 9, but subsequently withdrew the request in February 2008.  

The Board remanded this case for additional development in January 2010, specifically so that VA examinations could be provided.  The directives of the Board remand were substantially complied with, as the requisite examinations were provided in September 2010 with addenda to these reports in October and November 2010.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board also remanded a service connection claim for bilateral hearing loss.  The RO granted service connection for bilateral hearing loss in December 2010, and therefore, there remains no issue of fact or law to consider with respect to that claim.

In the previous remand, it was noted that the Veteran's representative apparently, in error, noted a low back disorder as on appeal on a March 2008 memorandum.  After the Statement of the Case (SOC), the Veteran submitted a written statement noting diabetes, high blood pressure, back conditions, flat feet, and poor vision.  However, subsequently, on his VA-Form 9, he addressed only the claims that are currently on appeal.  Therefore, there are no other claims that are now in appellate status.

The issue of entitlement to service connection for migraine headaches, to include as secondary to tinnitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.

FINDINGS OF FACT

1.  The evidence of record shows the Veteran's competent and credible reports of recurrent, constant, and long-standing tinnitus related to his exposure to acoustic trauma in military service.

2.  Based upon the preponderance of the competent and probative evidence of record, the Veteran's claimed bilateral knee and shoulder disabilities are not related to active military service or any incident thereof, nor were they manifested either in service or within one year after separation from service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A bilateral knee disorder was not incurred in or aggravated by service, and cannot be presumed to have been incurred or aggravated in service.  38 U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  A bilateral shoulder disorder was not incurred in or aggravated by service, and cannot be presumed to have been incurred or aggravated in service.  38 U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In October 2004, April 2005, and March 2010, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the February 2005 and June 2005 rating decisions, October 2006 SOC, and SSOCs dated in July 2007 and December 2010 provided him with additional periods to submit more evidence.  It is therefore the Board's conclusion that he has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in January 2007 and March 2010.

With regard to VA's duty to assist, the National Personnel Records Center (NPRC) has indicated that the Veteran's military service records were destroyed in a fire at the NPRC.  VA has a heightened obligation to assist the appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records (STRs) are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

VA obtained VA treatment records and private treatment records.   The Veteran also was afforded VA examinations in April 2007 and September 2010, with addenda reports submitted as well, addressing the etiology of the disabilities on appeal.  The examination reports and opinions obtained contains sufficient information to decide the issues on appeal, and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non- service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal. 71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the 

imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of secondary service connection may be made.

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III.  Facts and Analysis

A.  Tinnitus

The Veteran seeks service connection for tinnitus, which he relates to acoustic trauma during his duties as a 155-mm gun crew member in Fort Sill, Oklahoma, and Germany.  He indicated that they repeatedly fired the howitzers for training and for qualification.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

VA's schedule of ratings provides that recurrent tinnitus is warranted a 10 percent disability rating, whether it occurs in one ear or bilaterally.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).

As noted, the Veteran's STRs are not of record; nor is his service personnel file.

An April 2007 VA examination report notes that the Veteran indicated that his tinnitus occurred after he had been around loud sounds.  The examiner noted that, without the claims file, she could not provide an opinion about the cause of tinnitus.  The examiner cited to a study which found that normal tinnitus was experienced by most people without hearing loss, lasting for less than five minutes, less than once a week.  

A June 2007 addendum to this report notes that the Veteran complained of longstanding constant tinnitus, bilaterally.  The examiner noted that there was no audiometric data in the service military records.  The report indicates that the Veteran's military job was an SP-3 Gunner and No. 1 man; he was not in combat.  Prior to service, he helped on a farm and worked as a barber.  After service, he was a barber for 50 years and played in a band for approximately six months.  He also occasionally used the lawnmower.  He reported exposure to hazardous noise in the military without the use of hearing protection in the form of firing range and training exercises, firearms, machine guns, tanks, and heavy artillery.  The Veteran described his tinnitus as having its onset in the Army firing the 155-mm and
105-mm guns, and said it sounded like a high-pitched ringing in both ears, particularly after being around loud sounds.  He noticed it when he was in a quiet room, sometimes making it hard to fall asleep at night; it was about as loud as a whisper.  

The examiner noted that tinnitus is a subjective complaint and that no objective measures exist to validate its presence or absence.  The Veteran had no history of ear infections, ear surgery, or severe head injury.  He did report unsteadiness when standing quickly,which lasted a few seconds.  The examiner noted that the Veteran indicated that his tinnitus occurred after he had been around loud sounds, and cited to the same previous study noted above that normal tinnitus was experienced by most people without hearing loss, lasting for less than five minutes, less than once a week.  The examiner stated that it was her clinical opinion that the Veteran's tinnitus is less likely as not due to noise exposure during the military.

A September 2010 VA examination report shows that the claims file and medical records were reviewed.  It notes that, in the military, the Veteran was in the infantry and was exposed to noise from firearms, machine guns, firing range, tanks, and heavy artillery, without hearing protection.  After service, he was a barber for 55 years, worked in shipping and receiving on an assembly line at Hostess Cakes, was a bass player in clubs, was a janitor, and worked in construction.  He also used his power lawn mower and "weedeater" every once in a while.

The tinnitus assessment noted that there was a current complaint of tinnitus but the onset was not mentioned.  It was bilateral and recurrent.  It was again noted that tinnitus is a subjective complaint with no objective means of documenting its presence or absence.  The examiner noted that the claims file was reviewed and the STRs were found.  The Veteran reported that he was in the military for three years in an artillery unit, and was not engaged in combat, but participated in basic maneuvers maybe two to three times a week.  He reported that he served as a number one man and sometimes the gunner, and that after service he worked as a barber for 55 years and various other jobs mentioned above.  He denied excessive noise exposure.  The examiner noted that the opinion given was conjecture based on the Veteran's statements and previous statements in that clinic in 2007, since there were no STRs available.  The Veteran said that as a gunner he would look through the scope and sight where the shell would land.  The gunner routinely sat on the left side of the gun with his right ear toward the gun.  It was the examiner's opinion that the tinnitus he reported as occurring off and on for a few minutes a few days per month was not the result of military noise exposure.  The ear noise he described was not consistent with noise-induced tinnitus, but rather normal tinnitus.

The evidence shows that tinnitus is a subjective disorder that is not capable of being detected objectively.  The Veteran reported that his onset of tinnitus occurred during his military service.  He also has asserted exposure to acoustic trauma in the Army.  He is competent to state that which he can observe or experience, including exposure to acoustic trauma and tinnitus.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran's statements with respect to his tinnitus constitute competent evidence.  The Board must now consider the credibility of such evidence.  As noted, the STRs are not available but the Veteran's reports of exposure to acoustic trauma are consistent with military service, especially since his DD Form 214 confirms that he served in the Artillery.  There also is no reason shown to doubt his credibility when he asserts that he has experienced tinnitus since service.

The medical evidence reported in the June 2007 and September 2010 VA examination reports notes that the Veteran has recurrent tinnitus that he reported as long-standing and constant.  The June 2007 examiner found that it was less likely than not that the Veteran's tinnitus was due to his military noise exposure but did not offer any rationale for this opinion.  The examiner cited to a medical study noting that normal tinnitus was experienced by most people without hearing loss, lasting for less than five minutes, less than once a week, but did not expound upon this study or state what its relationship was to the Veteran's specific situation.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  Thus, this opinion is not probative.

The September 2010 VA examination report has inconsistencies.  On the one hand, it was noted that the Veteran's tinnitus was recurrent.  But on the other hand, the examiner found that because the tinnitus was off and on for a few minutes a few days per month, this was not considered noise induced, but rather normal tinnitus.  The examiner did not reconcile these inconsistencies.  Moreover, at one point the examiner noted that the Veteran's STRs were found, when in actuality the STRs were never located by the NPRC and are not in the file.  Thus, this opinion is not probative, either.

Without probative medical evidence, we only have the Veteran's statements to rely on.  As noted, he is shown to be competent to report the onset of his tinnitus and there is no reason shown to doubt his credibility, in this regard.

For this reason, all reasonable doubt is resolved in the Veteran's favor, and the Board finds that service connection for tinnitus is warranted.


B.  Bilateral knee and shoulder disorders

The Veteran contends that he has arthritis in his knees and shoulders and continues to have bilateral knee pain.

As noted above, the STRs are unavailable for review.  An April 2005 primary care note shows complaints of chronic shoulder pain.  A December 2005 VA treatment record notes complaints of long-standing bilateral knee pain, the right greater than the left.  The pain was worse at the end of the day and had swelling and popping.  X-ray examination of the knees showed degenerative joint disease, left greater than right.  The assessment was bilateral knee degenerative joint disease.  An August 2006 VA physical therapy record notes complaints of bilateral shoulder and right knee pain.

In September 2010, a VA examination report notes that the claims file was reviewed and a copy of the Board's January 2010 remand was provided.  The Veteran reported that onset of his bilateral knee and shoulder disorders was 20 years prior.  He denied any injury in service but considered his military experience as the cause of the development of arthritis in his joints.  He indicated that he took over-the-counter medication for the pain and that his condition was getting worse over the last 10 years.  There was no history of hospitalization, surgery, or trauma to the knees or shoulders.  X-ray examination of the knees showed mild bilateral tricompartmental degenerative joint disease.  X-ray examination of the shoulders showed moderate degenerative joint disease.  

The examiner found that it was less likely as not that the claimed knee and shoulder disabilities were caused directly by or arose during military service.  The Veteran stated that onset of the knee and shoulder conditions was years after military separation, and did not report any specific injury to his joints.  The knee and shoulder conditions were not manifested within the first years post-service, and there was no evidence of any manifestation following separation.  The examiner determined that the degenerative joint disease of the knees and shoulders was most likely related to the aging process and genetic predisposition.  

The Board finds that the preponderance of the evidence is against this aspect of the Veteran's claim.  The Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no probative evidence that the Veteran was diagnosed with arthritis in the knees and shoulders within one year after his discharge from active duty service; nor were there signs or symptoms of knee and shoulder disabilities manifested to a compensable degree within one year thereafter, or for many years.  As noted, the Veteran reported that symptoms in the knees and shoulders began 20 years prior to the 2010 VA examination report, which would have made onset in 1990, 33 years after the Veteran's discharge from service.

While the STRs are unavailable, the Veteran reported that he had no injury to the knees and shoulders in service.  After his separation from active duty service in October 1957, he did not report that he started to have knee and shoulder pain until approximately 33 years later in 1990, and the first clinical diagnosis of degenerative joint disease in the knees and shoulders was not until 2005 and 2010, respectively.  

In addition to the presumption regulation being inapplicable, there also is no probative evidence relating the Veteran's knee and shoulder disabilities to service on a direct basis.  There is no evidence of any injury to the knee and shoulders in service; and none of the medical evidence relates the present knee and shoulder disabilities to service.  The September 2010 VA examiner found that based on a review of the medical evidence of record, the Veteran's knee and shoulder disabilities were more likely related to the Veteran's aging and genetic predisposition than any event during his military service.  The opinion is consistent with the evidence of record, as there is no evidence of any complaints with respect to the knees and shoulders until 1990 and no clinical evidence of a disability in the knees and shoulders until even later, in 2005 and 2010, respectively.  There are no other medical opinions of record addressing the etiology of the knee and shoulder disabilities.

Continuity of the knee and shoulder disabilities since service also has not been supported by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Thus, the Veteran's statements with respect to his knee and shoulder disabilities constitute competent evidence.  However, the Veteran, himself, reported that he had no injury in service and did not really have any problems with his knees and shoulders until many years later.  The September 2010 VA examiner relied on the Veteran's statements and assumed them to be true and found, based on his reports, that the knee and shoulder disabilities were not related to his military service.  

While he may be sincere in his beliefs, in light of these factors, any current statements to the effect that he has experienced continuous symptomatology since service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly 33 years following his military separation is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the knee and shoulder disabilities to military service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

We recognize the sincerity of the arguments advanced by the Veteran that he has knee and shoulder disabilities related to his service.  However, there is no objective evidence supporting that he was injured in his knees or shoulders in service.  Moreover, resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, knee and shoulder disabilities require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions as to cause or etiology.  

As noted above, the Veteran first complained of knee and shoulder pain in 1990, 33 years after service, and was first treated for bilateral knee and shoulder disabilities in 2005, approximately 48 years after service, and there are no competent opinions of record that his knee and shoulder disabilities are related to his active service.  Furthermore, there is no evidence of record that they were manifested within one year after active service, or are due to any in-service injury.  And, as mentioned above, since the Veteran did not have symptoms during service, there cannot have been continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).

Because the preponderance of the evidence is against the claim for service connection for bilateral knee and shoulder conditions under the direct, presumptive, and secondary theories of service connection, the benefit-of-the-doubt doctrine is inapplicable, and the claims on all bases must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a bilateral shoulder disorder is denied.


REMAND

The Veteran seeks service connection for migraine headaches, to include as secondary to tinnitus.  A VA examination report and addendum to the report were provided in September 2010 and November 2010, respectively, in which it was found that the Veteran's migraine headaches were not related to his service.  The issue of whether the migraine headaches were secondarily caused or aggravated by his tinnitus was not addressed, however.  In light of the Board's grant of service connection for tinnitus in the present decision, a medical opinion is needed to address whether or not the tinnitus has caused or aggravated the Veteran's migraine headaches.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurology examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's service-connected tinnitus caused or aggravated his migraine headaches; or whether such a causal or aggravation relationship between the tinnitus and the migraines is unlikely (i.e. less than a 50/50 degree of probability).

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology beyond the natural progress of the disease which resolve with return to the baseline level of disability.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


